                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

WENDELL HARRIS, Administrator of      )
Estate of LaFerre Washington Harris,  )
Deceased, and on behalf of LaFerre    )
Washington Harris,                    )
                                      )
     Plaintiff,                       )
v.                                    )         No. 2:19-cv-02397-JTF-jay
                                      )
MIDTOWN CENTER FOR HEALTH             )
AND REHABILITATION, LLC d/b/a         )
MIDTOWN CENTER FOR HEALTH             )
AND REHABILITATION;                   )
MC CONSULTING, LLC,                   )
                                      )
     Defendants.                      )
_____________________________________________________________________________

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
______________________________________________________________________________

       On June 21, 2019, Defendants Midtown Center for Health and Rehabilitation, LLC d/b/a/

Midtown Center for Health and Rehabilitation and MC Consulting, LLC (“Defendants”) filed a

Motion to Compel Arbitration and Stay the Case. (ECF No. 11.) On July 10, 2019, Defendants

filed a Motion for Discovery Regarding Arbitration. (ECF No. 16.) On July 11, 2019, the matters

were referred to the Magistrate Judge pursuant to 28 U.S.C. § 636. On September 6, 2019, the

Magistrate Judge issued a Report and Recommendation, recommending that the Defendants’

Motion to Conduct Discovery Regarding Arbitration be granted and that the Defendants’ Motion

to Compel Arbitration and Stay Lawsuit be denied without prejudice. (ECF No. 27.) No

objections were filed by either party.
                                          LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” See e.g. Baker v.

Peterson, 67 Fed. App’x. 308, 311, 2003 WL 21321184 (6th Cir. 2003) and Fed. R. Civ. P. 72(a).

A United States District Judge may refer certain dispositive pretrial motions to a United States

Magistrate Judge for submission of proposed findings of fact and conclusions of law, pursuant to

28 U.S.C. § 636(b)(1)(B) and (C); Brown v. Wesley Quaker Maid, Inc., 771 F.2d 952, 957 (6th

Cir. 1985). The District Court Judge may accept, reject, or modify in whole or in part, the

Magistrate Judge’s proposed findings and recommendations. “Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

                                          FACTUAL HISTORY

       The Magistrate Judge’s Report and Recommendation offers a background of the case as

proposed findings of fact to which Plaintiff has not objected. (ECF No. 27, p. 2–3.) As such, the

Court adopts the Magistrate Judge’s proposed findings of fact as the factual summary of this case.

                                                ANALYSIS

       The Magistrate Judge conducted a thorough overview of arbitration agreements,

specifically the arbitration agreement at issue in this case. The recommendation reached by the

Magistrate Judge is that because the validity of the arbitration agreement is at issue, limited

discovery should be undertaken to allow the Court to make a later determination as to whether

Plaintiff had the authority to execute the arbitration agreement on behalf of LaFerre Harris. The
Magistrate Judge further recommended that discovery be limited to ninety (90) days and restricted

to six topics: (1) any power of attorney, durable power of attorney, surrogate form or other form

creating or intimating an agency or surrogate relationship between LaFerre Harris and Mavis

Harris; (2) any conversations or other evidence regarding the admission of LaFerre Harris to

Midtown Center for Health and Rehabilitation; (3) the basis for the representation of Mavis Harris

that she had oral permission to sign the arbitration agreement at issue; (4) any evidence regarding

the competency of LaFerre Harris before, during and after his admittance; (5) any evidence

showing a pattern and practice of agency acts by Mavis Harris; and (6) any information or

conversations with LaFerre Harris regarding admissions or the arbitration agreement. (ECF No.

27, p. 4.)

        Upon clear error review of the Magistrate Judge’s Report and Recommendation and the

Motions filed by Defendants, the Court finds that the Magistrate Judge’s legal conclusions are

correct, and the Report and Recommendation should be adopted in its entirety.

                                            CONCLUSION

        Upon a clear error review, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation, and orders Defendants’ Motion to Compel Arbitration and Stay this Case (ECF

No. 11) be DENIED without prejudice and Defendants’ Motion for Discovery Regarding

Arbitration (ECF No. 16) be GRANTED.



        IT IS SO ORDERED on this 27th day of September 2019.


                                                     s/John T. Fowlkes, Jr.
                                                     JOHN T. FOWLKES, JR.
                                                     UNITED STATES DISTRICT JUDGE
